Hackney, C. J.
The appellant sued the appellees Beuben Sawvel, treasurer of DeKalb county; Joseph M. Shew, treasurer of Noble county; John M. Bunyan, treasurer of Kosciusko county; Franklin G. Bomaine, treasurer of Elkhart county; George H. Storer, treas*697urer of St. Joseph county; Arthur D. Senour, as treasurer of Marshall county; Allen W. Reynolds, treasurer of Porter county; S. S. Bosserinan, treasurer of LaPorte county, and Thomas McCay, treasurer of Lake county. The lower court sustained a demurrer to the complaint, and that ruling presents the only error assigned. All the questions here presented were fully considered and decided in Cleveland, etc., R. W. Co. v. Backus, Treas., 133 Ind. 513; Indianapolis, etc., R. W. Co. v. Backus, Treas., 133 Ind. 609; Pittsburgh, etc., R. W. Co. v. Backus, Treas., 133 Ind. 625, and confirmed by the Supreme Court of the United States May—, 1894. The questions so decided involved the powers, duties and procedure before the State Board of Tax Commissioners and the constitutionality of the tax law of March 6, 1891, Acts 1891, p. 199; R. S. 1894, section 8408 et seq.
Filed June 20, 1894.
Upon the authority of the cases cited, the judgment of the circuit court is affirmed, and the restraining order, heretofore issued by this court herein, is dissolved.